     Case 2:19-cv-07962-RGK-MRW Document 1 Filed 09/13/19 Page 1 of 6 Page ID #:1




1
     Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7                     UNITED STATES DISTRICT COURT
8
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

9                                         )   Case No.:
10   TOMMIE DONALDSON,                    )
                                          )   COMPLAINT FOR DAMAGES
11
                 Plaintiff,               )   1. VIOLATION OF THE
12                                        )   TELEPHONE CONSUMER
                       v.                 )   PROTECTION ACT, 47 U.S.C. §227
13
                                          )   ET. SEQ.
14   FULL CIRCLE FINANCIAL                )
15
     SERVICES, LLC,                       )   JURY TRIAL DEMANDED
                                          )
16                  Defendant.            )
17                                        )
                                          )
18
                                          )
19                                        )
                                          )
20

21
                                    COMPLAINT
22

23         TOMMIE DONALDSON (“Plaintiff”), by his attorneys, KIMMEL &
24
     SILVERMAN, P.C., alleges the following against FULL CIRCLE FINANCIAL
25
     SERVICES, LLC (“Defendant”):
26

27

28


                                          -1-

                                 PLAINTIFF’S COMPLAINT
     Case 2:19-cv-07962-RGK-MRW Document 1 Filed 09/13/19 Page 2 of 6 Page ID #:2




1
                                      INTRODUCTION

2          1. Plaintiff’s Complaint is based on the Telephone Consumer Protection
3
     Act, 47 U.S.C. §227 et seq. (“TCPA”).
4

5                              JURISDICTION AND VENUE
6
           2. Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331 grants this
7

8
     court original jurisdiction of all civil actions arising under the laws of the United

9    States.
10
           3. Defendant conducts business in the State of California and therefore,
11

12   personal jurisdiction is established.
13
           4. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(1) and (b)(2).
14

15
                                             PARTIES

16         5. Plaintiff is a natural person residing in Los Angeles, California.
17
           6. Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
18

19         7. Defendant is a business with its principal place of business located at
20
     2425 Race Track Road, Suite 100, Tampa, Florida 33626.
21

22
           8. The principal purpose of Defendant’s business is debt collection.

23         9. Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
24
           10. Debt collection is the principal purpose of Defendant’s business.
25

26

27

28


                                               -2-

                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-07962-RGK-MRW Document 1 Filed 09/13/19 Page 3 of 6 Page ID #:3




1
           11. Defendant acted through its agents, employees, officers, members,

2    directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
3
     representatives, and insurers.
4

5                               FACTUAL ALLEGATIONS
6
           12.    Plaintiff has a cellular telephone number.
7

8
           13.    Plaintiff has only used this phone number as a cellular telephone.

9          14.    Defendant placed repeated harassing telephone calls to Plaintiff on
10
     his cellular telephone seeking to collect an alleged consumer debt.
11

12         15.    During this time, Defendant contacted Plaintiff using an automatic
13
     telephone dialing system and/or pre-recorded voice or message.
14

15
           16.    Plaintiff knew that Defendant was calling him using an automatic

16   telephone dialing system as calls started with either a prerecorded message or a
17
     noticeable silence or delay with no caller on the line before being transferred to a
18

19   live representative or terminating.
20
           17. Defendant’s calls were not for emergency purposes.
21

22
           18. Shortly after calls started Plaintiff first told Defendant to stop calling.

23         19. Defendant heard and acknowledged Plaintiff’s request to stop calling,
24
     but continued to call repeatedly.
25

26         20. Once Defendant was aware that its calls were unwanted and to stop,
27
     there was no lawful purpose to making further calls, nor was there any good faith
28


                                               -3-

                                      PLAINTIFF’S COMPLAINT
     Case 2:19-cv-07962-RGK-MRW Document 1 Filed 09/13/19 Page 4 of 6 Page ID #:4




1
     reason to place calls.

2          21.    Plaintiff found Defendant’s excessive collection calls to be intrusive,
3
     disruptive and harassing.
4

5

6

7                                   COUNT I
8
                          DEFENDANT VIOLATED THE TCPA

9          22.    Plaintiff incorporates the forgoing paragraphs as though the same
10
     were set forth at length herein.
11

12         23.    Defendant initiated automated calls to Plaintiff using an automatic
13
     telephone dialing system.
14

15
           24.    Defendant’s calls to Plaintiff were not made for “emergency

16   purposes.”
17
           25.    After Plaintiff told Defendant to stop calling, the Defendant knew or
18

19   should have known it did not have any consent to call and that any consent it may
20
     have thought it had was revoked, yet the Defendant continued to call.
21

22
           26.    Defendant’s acts as described above were done with malicious,

23   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
24
     under the law and with the purpose of harassing Plaintiff.
25

26

27

28


                                              -4-

                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-07962-RGK-MRW Document 1 Filed 09/13/19 Page 5 of 6 Page ID #:5




1
           27.        The acts and/or omissions of Defendant were done unfairly,

2    unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
3
     lawful right, legal defense, legal justification or legal excuse.
4

5          28.        As a result of the above violations of the TCPA, Plaintiff has suffered
6
     the losses and damages as set forth above entitling Plaintiff to an award of
7

8
     statutory, actual and treble damages.

9

10
           WHEREFORE, Plaintiff, TOMMIE DONALDSON, respectfully prays for a
11

12   judgment as follows:
13
              a. All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);
14

15
              b. Statutory damages of $500.00 per violative telephone call pursuant to

16                    47 U.S.C. §227(b)(3)(B);
17
                 c. Treble damages of $1,500 per violative telephone call pursuant to 47
18

19                    U.S.C. §227(b)(3);
20
                 d. Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
21

22
                 e.     Any other relief deemed appropriate by this Honorable Court.

23

24
                                 DEMAND FOR JURY TRIAL
25

26         PLEASE TAKE NOTICE that Plaintiff, TOMMIE DONALDSON,
27
     demands a jury trial in this case.
28


                                                 -5-

                                       PLAINTIFF’S COMPLAINT
     Case 2:19-cv-07962-RGK-MRW Document 1 Filed 09/13/19 Page 6 of 6 Page ID #:6




1

2                                     RESPECTFULLY SUBMITTED,
3
                                       KIMMEL & SILVERMAN, P.C..
4

5      DATED: 9/13/19                  By: /s/ Amy L. Bennecoff Ginsburg
                                       Amy L. Bennecoff Ginsburg
6
                                       Kimmel & Silverman, P.C
7                                      30 East Butler Pike
8
                                       Ambler, PA 19002
                                       Telephone: (215) 540-8888
9                                      Facsimile (877) 600-2112
10                                     Email: aginsburg@creditlaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         -6-

                                PLAINTIFF’S COMPLAINT
